                Case 1:18-cv-11863-RA Document 7 Filed 01/15/19 Page 1 of 1



                                                                               Joseph H. Mizrahi – Attorney
                                                                               300 Cadman Plaza W, 12th Floor
                                                                                          Brooklyn, NY 11201
                                                                             P: 929-575-4175 | F: 929-575-4195
                                                                             E: joseph@cml.legal | W: cml.legal




                                                      January 15, 2019

VIA ECF
Honorable Judge Abrams
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:   Tucker v. Dickinson Roundell, Inc.; Case No: 1:18-cv-11863-RA

To the Honorable Judge Abrams,

       The undersigned represent Plaintiff Henry Tucker (hereinafter “Plaintiff”) in this matter,
which involves claims asserted under the Americans with Disabilities Act, 42 U.S.C. §12101.

         The parties have stipulated to extend Defendant’s time to respond to the Complaint, as
Plaintiff was contacted by counsel for the Defendant and is still in the process of being retained. At
this time, the undersigned respectfully requests that the Court grant Defendant 30 days to appear or
otherwise respond to the Complaint.

       Thank you for your time and consideration of the above request.




                                                              Respectfully submitted,

                                                              By:/s/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.
